Dismissed and Memorandum Opinion filed November 12, 2004








Dismissed and Memorandum Opinion filed November 12,
2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00272-CV
____________
 
LOUISA STUART PARKER,
Appellant
 
V.
 
HATTIE PARKER and ROBERT PARKER, II, Appellees
 

 
On Appeal from the
311th District Court
Harris County, Texas
Trial Court Cause
No. 02-51774
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 31, 2003.
On October 12, 2004, appellant filed an unopposed motion to
dismiss the appeal because the trial court signed a final order in appellant=s suit to modify the parent-child
relationship on September 24, 2004, to which all parties agreed.  Appellant asserts that this order resolved
all issues of controversy in the appeal. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.




 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 12, 2004.
Panel consists of Justices
Anderson, Hudson, and Seymore.